Case 3:18-cv-00406-REP Document 215 Filed 04/22/19 Page 1 of 8 PageID# 6514



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

 RENEE GALLOWAY, DIANNE TURNER,
 DOMINIQUE DE LA BAY, ANDREA                              Case No. 3:18-cv-00406-REP
 SCARBOROUGH, EARL BROWNE, ROSE
 MARIE BUCHERT, REGINA NOLTE,
 KEVIN MINOR, TERESA TITUS, BURRY
 POUGH, LISA MARTINEZ, SONJI                              JURY TRIAL DEMANDED
 GRANDY, ANASTASIA SHERMAN,
 JERRY AVENT, LUCINDA GRAY,
 ANTHONY GREEN, and LINDA MADISON
 as individuals and as representatives of the
 classes,

                       Plaintiffs,

         v.

 BIG PICTURE LOANS, LLC; MATT
 MARTORELLO; and ASCENSION
 TECHNOLOGIES, INC.,

                       Defendants.



       REPLY IN SUPPORT OF PLAINTIFFS’ RESPONSE TO MARCH 29, 2019
          ORDER REGARDING STAY OF PROCEEDINGS (ECF NO. 203)


       Plaintiffs respectfully request that certain limited discovery proceed in this matter while

the case is stayed. Specifically, Plaintiffs request that the Court enter an Order:

       •      Requiring TranDotCom and DataX to sequester and preserve information responsive

              to Plaintiffs’ subpoenas, for production after the stay is lifted;

       •      Requiring Troutman Sanders to produce documents responsive to Plaintiffs’

              subpoena by April 30, 2019; and




                                                   -1-
Case 3:18-cv-00406-REP Document 215 Filed 04/22/19 Page 2 of 8 PageID# 6515



       •   Permitting Plaintiffs to update the Court on the status of discovery, including whether

           additional depositions of Mssrs. Liang and McFadden are needed, after the Court

           decides Plaintiffs’ Motion for Leave to File an Amended Complaint or, in the

           Alternative, to Amend the Stipulated Protective Order (Dkt. 185).

Dkt. 211 at 3.

       The Corporate Defendants object to producing or making available to Plaintiffs any of

this discovery until after a class has been certified. Dkt. 211 at 4. This objection should be

overruled. The discovery that Plaintiffs request is highly relevant to class certification issues

such as class-wide damages. Unlike Williams, there is no pending class certification motion here,

class certification discovery is still open, and Plaintiffs are still developing evidence to support

class certification and to handle any difficulties managing the class action. Because the requested

discovery is decidedly relevant to class certification, no reason exists to wait until after a class

certification decision to produce it.

A.     TranDotCom and DataX Subpoenas

       The Corporate Defendants do not object to requiring TranDotCom and DataX to preserve

data responsive to Plaintiffs’ subpoena. See Dkt. 211 at 3. They only object to the information

being produced before a ruling on class certification. Id. But the loan-level data that Plaintiffs

seek from TranDotCom and DataX is relevant both to the merits of Plaintiffs’ claims — i.e. it

likely will show that Plaintiffs and class members paid more for their loans than state usury laws

allow — and to class certification. For example, the requested data will confirm that the class is

ascertainable and that damages can be proven in a straightforward manageable manner.




                                                 -2-
Case 3:18-cv-00406-REP Document 215 Filed 04/22/19 Page 3 of 8 PageID# 6516



        Plaintiffs do not object to receiving the TranDotCom and DataX after the stay is lifted so

long as TranDotCom and DataX confirm that each has sequestered and preserved all information

responsive to Plaintiffs’ subpoena.

B.      Troutman Sanders Subpoena

        Troutman Sanders previously agreed to respond to Plaintiffs’ subpoena and produce

documents by April 30, 2019. In their response, the Corporate Defendants agree that, at the time

of the stay, Troutman “was reviewing documents to determine whether any responsive

documents exist” and represent that Troutman “has no objection to continuing that process while

the Proposed Second Amended Complaint is pending.” Dkt. 211 at 3. But it is unclear from this

response whether Troutman is agreeing to produce responsive documents or just search for them.

No reason exists to delay the production.

        First, the Troutman subpoena seeks non-privileged information regarding Defendants’

unlawful lending scheme that will be relevant to class certification issues. Dkt. 205-3 at 5

(showing Plaintiffs seek from Troutman all communications regarding Bellicose that pre-date its

representation of Matt Martorello (or any defendant)). Unlike Williams, there is no pending class

certification motion in this case. Because the information requested in the subpoena will be

relevant to Plaintiffs’ future class certification motion, production should not be delayed. Such

an outcome is wholly consistent with this Court’s ruling in Williams where it made sense to defer

further discovery until after a class certification decision because, in that case, class certification

discovery is closed.

        Second, Troutman does not object that producing responsive documents would be

burdensome. Nor does it identify any other reason for withholding the information. Accordingly,




                                                 -3-
Case 3:18-cv-00406-REP Document 215 Filed 04/22/19 Page 4 of 8 PageID# 6517



Plaintiffs request that the Court require Troutman Sanders to honor its previous agreement and

produce documents by April 30, 2019.

C.     Liang and McFadden Subpoenas

       Plaintiffs have requested that they be permitted to use any deposition testimony from Mr.

Liang and McFadden that was taken in Williams during the stay. Defendants again object and

request that the Court issue an order preventing Plaintiffs from using the depositions until after

class certification. Plaintiffs are willing to wait to use any depositions taken in Williams. But it is

unreasonable to require them to wait until after class certification, especially considering that

their motion for leave to file an amended complaint (Dkt. 185) remains pending. Plaintiffs

respectfully request that they be permitted to update the Court on the status of discovery,

including whether additional testimony from Mr. Liang and Mr. McFadden is needed, after the

Court decides Plaintiffs’ motion for leave to amend.

       For the above-stated reasons, Plaintiffs respectfully request that the Court enter an Order

(1) requiring TranDotCom and DataX to sequester and preserve information responsive to

Plaintiffs’ subpoena and file declarations within 30 days of the Order’s entry confirming that

they have done so; (2) requiring Troutman Sanders to produce documents responsive to

Plaintiffs’ subpoena by April 30, 2019; and (3) permitting Plaintiffs to update the Court on the

status of discovery, including whether additional depositions of Mssrs. Liang and McFadden are

needed, after the Court decides Plaintiffs’ Motion for Leave to File an Amended Complaint or, in

the Alternative, to Amend the Stipulated Protective Order (Dkt. 185).

       RESPECTFULLY SUBMITTED AND DATED this 22nd day of April, 2019.

                                               CONSUMER LITIGATION ASSOCIATES, P.C.


                                               By: /s/ Leonard A. Bennett, VSB #37523



                                                 -4-
Case 3:18-cv-00406-REP Document 215 Filed 04/22/19 Page 5 of 8 PageID# 6518



                                     Leonard A. Bennett, VSB #37523
                                     Email: lenbennett@clalegal.com
                                     Elizabeth W. Hanes, VSB #75574
                                     Email: elizabeth@clalegal.com
                                     Craig C. Marchiando, VSB #89736
                                     Email: craig@clalegal.com
                                     763 J. Clyde Morris Boulevard, Suite 1-A
                                     Newport News, Virginia 23601
                                     Telephone: (757) 930-3660
                                     Facsimile: (757) 930-3662

                                     Kristi C. Kelly, VSB #72791
                                     Email: kkelly@kellyandcrandall.com
                                     Andrew J. Guzzo, VSB #82170
                                     Email: aguzzo@kellyandcrandall.com
                                     Casey S. Nash, VSB #84261
                                     Email: casey@kellyandcrandall.com
                                     KELLY & CRANDALL, PLC
                                     3925 Chain Bridge Road, Suite 202
                                     Fairfax, Virginia 22030
                                     Telephone: (703) 424-7572
                                     Facsimile: (703) 591-0167

                                     E. Michelle Drake, Admitted Pro Hac Vice
                                     Email: emdrake@bm.net
                                     John G. Albanese, Admitted Pro Hac Vice
                                     Email: jalbanese@bm.net
                                     BERGER & MONTAGUE, P.C.
                                     43 SE Main Street, Suite 505
                                     Minneapolis, Minnesota 55414
                                     Telephone: (612) 594-5999
                                     Facsimile: (612) 584-4470

                                     Beth E. Terrell, Admitted Pro Hac Vice
                                     Email: bterrell@terrellmarshall.com
                                     Jennifer Rust Murray, Admitted Pro Hac Vice
                                     Email: jmurray@terrellmarshall.com
                                     Elizabeth A. Adams, Admitted Pro Hac Vice
                                     Email: eadams@terrellmarshall.com
                                     TERRELL MARSHALL LAW GROUP PLLC
                                     936 North 34th Street, Suite 300
                                     Seattle, Washington 98103
                                     Telephone: (206) 816-6603
                                     Facsimile: (206) 319-5450

                                     Matthew Wessler, Admitted Pro Hac Vice
                                     Email: matt@guptawessler.com


                                   -5-
Case 3:18-cv-00406-REP Document 215 Filed 04/22/19 Page 6 of 8 PageID# 6519



                                                 GUPTA WESSLER PLLC
                                                 1735 20th Street, NW
                                                 Washington, DC 20009
                                                 Telephone: (202) 888-1741
                                                 Facsimile: (202) 888-7792

                                             Attorneys for Plaintiffs and Proposed Classes

                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 22, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to the

following:

       David N. Anthony, Virginia State Bar #31696
       Timothy J. St. George, Virginia State Bar #77349
       TROUTMAN SANDERS LLP
       1001 Haxall Point
       Richmond, Virginia 23219
       Email: david.anthony@troutmansanders.com
       Email: tim.stgeorge@troutmansanders.com

       Attorneys for Defendants

       Hugh M. Fain, III, VSB #26494
       M. F. Connell Mullins, Jr., VSB #47213
       John M. Erbach, VSB #76695
       SPOTTS FAIN PC
       411 East Franklin Street, Suite 600
       Richmond, Virginia 23219
       Email: hfain@spottsfain.com
       Email: cmullins@spottsfain.com
       Email: jerbach@spottsfain.com

       Richard L. Scheff, Admitted Pro Hac Vice
       Jonathan P. Boughrum, Admitted Pro Hac Vice
       Michael Christopher Witsch, Admitted Pro Hac Vice
       ARMSTRONG TEASDALE
       One Commerce Square
       2005 Market Street, 29th Floor
       Philadelphia, Pennsylvania 19102
       Email: rscheff@ armstrongteasdale.com
       Email: jboughrum@ armstrongteasdale.com
       Email: mwitsch@armstrongteasdale.com



                                               -6-
Case 3:18-cv-00406-REP Document 215 Filed 04/22/19 Page 7 of 8 PageID# 6520



     Tod Daniel Stephens, Admitted Pro Hac Vice
     Paul Louis Brusati, Admitted Pro Hac Vice
     ARMSTRONG TEASDALE
     7700 Forsyth Blvd., Suite 1800
     St. Louis, Missouri 63105
     Email: tstephens@armstrongteasdale.com
     Email: pbrusati@armstrongteasdale.com

     Michelle Lynn Alamo, Admitted Pro Hac Vice
     Alec Paul Harris, Admitted Pro Hac Vice
     ARMSTRONG TEASDALE
     4643 South Ulster Street, Suite 800
     Denver, Colorado 80237
     Email: malamo@armstrongteasdale.com
     Email: aharris@armstrongteasdale.com

     Attorneys for Defendant Matt Martorello

     Craig T. Merritt, VSB #20281
     James E. Moore, VSB # 4526
     Shannan M. Fitzgerald, VSB #90712
     CHRISTIAN & BARTON, LLP
     909 East Main Street, Suite 1200
     Richmond, Virginia 23219
     Email: cmerritt@cblaw.com
     Email: jmoore@cblaw.com
     Email: sfitzgerald@cblaw.com
     Email: kmueller@cblaw.com

     Justin Alexander Gray, Admitted Pro Hac Vice
     Anna Marek Bruty, Admitted Pro Hac Vice
     ROSETTE, LLP
     44 Grandville Avenue SW, Suite 300
     Grand Rapids, Michigan 49503
     Email: jgray@rosettelaw.com
     Email: abruty@rosettelaw.com

     Attorneys for Defendants Big Picture Loans, LLC and Ascension Technologies, LLC




                                          -7-
Case 3:18-cv-00406-REP Document 215 Filed 04/22/19 Page 8 of 8 PageID# 6521



     DATED this 22nd day of April, 2019.

                                       CONSUMER LITIGATION ASSOCIATES, P.C.


                                       By: /s/ Leonard A. Bennett, VSB #37523
                                          Leonard A. Bennett, VSB #37523
                                          Email: lenbennett@clalegal.com
                                          763 J. Clyde Morris Boulevard, Suite 1-A
                                          Newport News, Virginia 23601
                                          Telephone: (757) 930-3660
                                          Facsimile: (757) 930-3662

                                       Attorneys for Plaintiffs and Proposed Classes




                                           -8-
